Name: Commission Regulation (EEC) No 1290/92 of 21 May 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 5 . 92 Official Journal of the European Communities No L 143/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1290/92 of 21 May 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/ 85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (3), as last amended by Regulation (EEC) No 1232/92 (4); Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 (6), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 13 to 19 May 1992 for the Greek drachma and the Portuguese escudo lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to Portugal in the eggs and poultrymeat and wine sectors and to Greece in the olive oil sector ; and, pursuant to Article 8 of the same Regulation, to an adjustment of the monetary compensatory amounts applicable to Portugal and Greece in the other sectors concerned, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . the column headed 'Portugal' in parts 1 , 3 , 4, 5 , 6, 7 and 8 of Annex I is replaced by that in Annex I hereto ; 2 . the column headed 'Greece' in parts 1 , 2 , 3 , 4, 5 , 6, 7, 8 and 10 of Annex I is replaced by that in Annex I hereto ; 3 . Annex II is replaced by Annex II hereto ; 4 . Annex III is replaced by Annex III hereto. Article 2 This Regulation shall enter into force on 25 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 May 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission o OJ No L 164, 24 . 6 . 1985 , p. 6 . O OJ No L 201 , 31 . 7 . 1990 , p. 9 . ( ») OJ No L 153 , 17 . 6 . 1991 , p . 1 . (4) OJ No L 133 , 18 . 5 . 1992 , p. 1 . ( ¢) OJ No L 310 , 21 . 11 . 1985, p . 4 . 0) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 143/2 Official Journal of the European Communities 25 . 5 . 92 ANNEX I PARTI SECTOR CEREALS Monetary compensatory amounts Positive Negative Denmark Ireland CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Italy France Greece DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 10 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 1103 29 40 1 561,66 1 561,66 2 109,66 2 109,66 1 953,11 1 953,11 1 483,64 1 483,64 1 483,64 1 424,29 1 424,29 1 561,66 1 561,66 1 483,64 1 483,64 2 416,45 1 759,19 2 186,33 702,75 1 513,31 1 452,78 1 513,31 1 513,31 2 583,11 2 609,77 1 994,01 2 264,41 1 592,90 1 513,31 2 077,09 1 513,31 1 513,31 1 992,17 1 513,31 1 513,31 1 452,78 1 592,90 3 577,0 3 577,0 4 832,3 4 832,3 3 577,0 3 577,0 3 398,3 3 398,3 3 398,3 3 262,4 3 262,4 3 577,0 3 577,0 3 398,3 3 398,3 4 336,7 4 086,5 5 007,9 1 609,7 3 466,3 3 327,6 3 466,3 3 466,3 6 163,8 4 683,7 4 567,3 5 186,7 3 648,6 3 466,3 4 757,6 3 466,3 3 466,3 3 648,6 3 466,3 3 466,3 3 327,6 3 648,6 11-1 11-1 7285 7286 11-2 11-1 11-1 7285 7286 25 . 5 . 92 Official Journal of the European Communities No L 143/ 3 Positive Negative Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland CN code DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir  1 000 kg 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 110421 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 1091 1107 10 99 1107 20 00 1108 1100 1108 12 00 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 7295 7294 11-1 11-1 11-1 11-1 11-6 11-6 11-3 11-3 11-3 11-3 11-1 11-1 11-4 11-4 11-4 1 513,31 1 513,31 1 513,31 2 077,09 1 452,78 2 563,72 1 992,17 1 513,31 1 717,83 1 513,31 1 513,31 1 513,31 2 077,09 2 373,82 1 513,31 1 452,78 2 563,72 1 994,01 1 452,78 1 452,78 1 592,90 1 592,90 1 592,90 1 992,17 1 513,31 1 513,31 1 513,31 1 992,17 1 513,31 1 513,31 1 513,31 1 992,17 1 513,31 1 513,31 1 513,31 1 464,83 585,93 3 476,53 2 597,63 2 640,87 1 973,24 2 299,64 3 300,75 3 300,75 2 358,11 3 466,3 3 466,3 3 466,3 4 757,6 3 327,6 5 872,3 3 648,6 3 466,3 3 934,7 3 466,3 3 466,3 3 466,3 4 757,6 5 437,3 3 466,3 3 327,6 5 872,3 4 567,3 3 327,6 3 327,6 3 648,6 3 648,6 3 648,6 3 648,6 3 466,3 3 466,3 3 466,3 3 648,6 3 466,3 3 466,3 3 466,3 3 648,6 3 466,3 3 466,3 3 466,3 2 682,8 1 073,1 6 367,1 4 757,5 6 049,0 4 519,8 5 267,4 6 045,2 6 045,2 5 401,3 O 25 . 5 . 92No L 143/4 Official Journal of the European Communities \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 11-4 11-5 11-5 11-4 11-4 11-4 11-4 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 7631 7624 o o o o o o o o o o O o o 0 o o o C) o (') o 2 358,11 2 358,11 2 358,11 2 358,11 2 358,11 2 358,11 2 358,11 4 492,15 3 076,48 2 358,11 2 358,11 2 358,11 3 217,03 2 248,80 2 358,11 699,78 1 449,54 699,78 1 449,54 699,78 1 499,52 699,78 1 499,52 3 123,33 187,40 1 979,45 3 958,90 309,31 618,62 3 281,59 6 563,18 187,40 2 166,85 4 146,30 187,40 496,71 806,02 187,40 3 468,99 6 750,58  1 000 kg  5 401,3 5 401,3 5 401,3 5 401,3 5 401,3 5 401,3 5 401,3 8 227,2 7 046,8 5 401,3 5 401,3 5 401,3 7 368,7 5 150,9 5 401,3 1 477,3 3 060,2 1 477,3 3 060,2 1 477,3 3 165,7 1 477,3 3 165,7 7 154,1 429,2 4 534,0 9 068,0 708,5 1 417,0 7 516,6 15 033,2 429,2 4 963,2 9 497,2 429,2 1 137,7 1 846,2 429,2 7 945,8 15 462,4 25 . 5 . 92 Official Journal of the European Communities No L 143/5 Negative Denmark France CN code United Kingdom Belgium/ Luxem ­ bourg Italy Greece Ireland £ Bfrs/Lfrs Dkr Lit FF Dr £ In 1 000 kg  2309 10 31 2309 10 33 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 23-3 7691 593,43 23-9 7541 o  23-9 7542 (J) 1 979,45 23-9 7543 o 3 958,90 23-9 7545 o 309,31 23-9 7546 o 618,62 23-9 7547 o  23-9 7548 o 3 281,59 23-9 7549 o 6 563,18 23-9 7645 (2) 593,43 23-9 7646 o l 2 572,88 23-9 7647 o 4 552,33 23-9 7648 o 593,43 23-9 7649 o 902,74 23-9 7650 o l 1 212,05 23-9 7651 o 593,43 23-9 7652 o 3 875,02 23-9 7653 (a) 7 156,61 23-4 7624  23-4 7692 \ 1 171,25 23-10 7541 o  23-10 7542 C) 1 979,45 23-10 7543 (') 3 958,90 23-10 7545 C) 309,31 23-10 7546 O 618,62 23-10 7547 C)  23-10 7548 C) 3 281,59 23-10 7549 O 6 563,18 23-10 7654 C) 1 171,25 23-10 7655 o 3 150,70 23-10 7656 C) 5 130,15 23-10 7657 O 1 171,25 23-10 7658 C) 1 480,56 23-10 7659 o 1 789,87 23-10 7660 o 1 171,25 23-10 7661 (2) 4 452,84 23-10 7662 O 7 734,43 23-5 7624  23-5 7693 \ 187,40 23-11 7541 (')  23-11 7542 O 1 979,45 23-11 7543 O 3 958,90 23-11 7545 (') 309,31 23-11 7546 C) 618,62 23-11 7547 C)  2309 10 51 2309 10 53 1 359,3 4 534,0 9 068,0 708,5 1 417,0 7 516,6 15 033,2 1 359,3 ¢ 5 893,3 10 427,3 1 359,3 2 067,8 2 776,3 1 359,3 8 875,9 16 392,5 2 682,8 4 534,0 9 068,0 708,5 1 417,0 7 516,6 15 033,2 2 682,8 7 216,8 11 750,8 2 682,8 3 391,3 4 099,8 2 682,8 10 199,4 17 716,0 429,2 4 534,0 9 068,0 708,5 1 417,0 2309 90 31 2309 90 33 No L 143/6 Official Journal of the European Communities 25. 5 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether- Spain lands F1 Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 2309 90 33 2309 90 41 2309 90 43 2309 90 51 2309 90 53 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7663 7664 7665 7666 7667 7668 7669 7670 7671 7624 7694 7541 7542 7543 7545 7546 7547 7548 7549 7672 7673 7674 7675 7676 7677 7678 7679 7680 7624 7695 7541 7542 7543 7545 7546 7547 7548 7549 7681 7682 7683 7684 7685 (2) o 0 o o o o (2) o 0 o o o (2) o o o o 0 o o (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) 3 281,59 6 563,18 187,40 2 166,85 4 146,30 187,40 496,71 806,02 187,40 3 468,99 6 750,58 593,43 1 979,45 3 958,90 309,31 618,62 3 281,59 6 563,18 593,43 2 572,88 4 552,33 593,43 902,74 1 212,05 593,43 3 875,02 7 156,61 1 171,25 1 979,45 3 958,90 309,31 618,62 3 281,59 6 563,18 1 171,25 3 150,70 5 130,15 1 171,25 1 480,56  1 000 kg  7 516,6 15 033,2 429,2 4 963,2 9 497,2 429,2 1 137,7 1 846,2 429,2 7 945,8 15 462,4 1 359,3 4 534,0 9 068,0 708,5 1 417,0 7 516,6 15 033,2 1 359,3 5 893,3 10 427,3 1 359,3 2 067,8 2 776,3 1 359,3 8 875,9 16 392,5 2 682,8 4 534,0 9 068,0 708,5 1 417,0 7 516,6 15 033,2 2 682,8 7 216,8 11 750,8 2 682,8 3 391,3 25 . 5 . 92 Official Journal of the European Communities No L 143/7 I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland L L DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2309 90 53 23-13 23-13 23-13 23-13 7686 7687 7688 7689 0 0 (2&gt; 0 1 789,87 1 171,25 4 452,84 7 734,43 - 1 000 kg - 4 099,8 2 682,8 10 199,4 17 716,0 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. No L 143/8 Official Journal of the European Communities 25 . 5 . 92 PART 2 SECTOR PIGMEAT Monetary compensatory amounts I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland I DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 0103 91 10 I  100 kg 247,9 0103 92 11 l 210,8 0103 92 19 l I 247,9 0203 11 10 l I \ 322,4 0203 12 11 l I 467,4 0203 12 19 l I 361,1 0203 19 11 l I \ 361,1 0203 19 13 l \ 522,2 0203 19 15 l I 280,5 0203 19 55 02-3 02-3 7039 7054 \ 522,2361,1 0203 19 59 l I I 361,1 0203 21 10 l 322,4 0203 22 11 467,4 0203 22 19 l 361,1 0203 29 11 l I \ 361,1 0203 29 13 l 522,2 0203 29 15 l 280,5 0203 29 55 02-3 02-3 7039 7054 522,2 361,1 0203 29 59 l 361,1 0209 00 11 128,9 0209 00 19 \ 141,8 0209 00 30 77,4 0210 11 11 \ 467,4 0210 11 19 361,1 0210 11 31 \ 909,1 0210 11 39 715,7 0210 12 11 280,5 0210 12 19 467,4 0210 19 10 412,6 0210 19 20 \ 451,3 0210 19 30 361,1 0210 19 40 522,2 0210 19 51 02-3 02-3 7039 7054 522,2 361,1 0210 19 59 361,1 0210 19 60 715,7 0210 19 70 899,4 25 . 5 . 92 Official Journal of the European Communities No L 143/9 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F! Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I I - 100 kg  0210 19 81 02-3 7039 909,1 02-3 7054 467,4 0210 19 89 \ 467,4 1601 00 10 I o 451,3 1601 00 91 16-1 7319 oo 757,6 16-1 7322 oo 606,0 1601 00 99 16-1 7319 oo 515,8 16-1 7322 oo 412,6 1602 10 00 I \ 361,1 1602 20 90 I 419,1 1602 41 10 16-3 7327 \ 467,4 16-3 7328 789,8 16-3 7329 483,5 1602 42 10 16-3 7327 \ \ 361,1 \ 16-3 7328 \ 660,9 \ 16-3 7329 l 451,3 1602 49 11 16-3 7327 467,4 16-3 7328 \ 789,8 16-3 7329 451,3 1602 49 13 16-3 7327 \ 361,1 16-3 7328 660,9 16-3 7329 451,3 1602 49 15 16-3 7327 361,1 16-3 7328 l 660,9 16-3 7329 451,3 1602 49 19 16-3 7327 361,1 16-3 7328 435,2 16-3 7329 348,2 1602 49 30 16-1 7319 361,1 16-1 7322 290,1 1602 49 50 216,0 1602 90 10 419,1 1602 90 51 435,2 1902 20 30 \ \ \ 216,0 O If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin , which make part of these preparations. (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . No L 143/ 10 Official Journal of the European Communities 25 . 5 . 92 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 0102 90 10 C) 1 446,58  100 kg live weight  3 313,4 0102 90 31 \ o 1 446,58 3 313,4 0102 90 33 I o 1 446,58 3 313,4 0102 90 35 \ I O 1 446,58 3 313,4 0102 90 37 I I I 1 446,58 3 313,4 0201 10 10 2 748,51  100 kg net weight  6 295,6 0201 10 90 I I I 2 748,51 6 295,6 0201 20 21 \ I I 2 748,51 6 295,6 0201 20 29 I \ 2 748,51 6 295,6 0201 20 31 \ 2 198,81 5 036,4 0201 20 39 I I I 2 198,81 5 036,4 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 3 298,22 3 298,22 2 198,81 3 761,12 2 444,73 7 554,7 7 554,7 5 036,4 8 615,0 5 599,7 0202 20 10 o 2 444,73 5 599,7 0202 20 30 02-1 02-1 02-1 7014 7018 7019 o 391,16 391,16 1 955,78 896,0 896,0 4 479,8 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 02-1 02-1 02-1 02-2 02-2 7014 7018 7019 7034 7038 &gt;) (2) o oo o 611,18 611,18 3 055,91 1 955,78 3 055,91 3 055,91 611,18 3 055,91 1 399,9 1 399,9 6 999,7 4 479,8 6 999,7 6 999,7 1 399,9 6 999,7 0206 10 95 3 761,12 8 615,0 0206 29 91 3 055,91 6 999,7 0210 20 10 2 198,81 5 036,4 0210 20 90 3 139,09 7 190,2 0210 90 41 3 139,09 7 190,2 0210 90 90 3 139,09 7 190,2 1602 50 10 16-4 16-4 16-4 7330 7331 7332 3 139,09 1 880,56 1 258,53 7 190,2 4 307,5 2 882,7 1602 90 61 16-4 7332 1 258,53 2 882,7 25 . 5 . 92 Official Journal of the European Communities No L 143/ 11 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of auantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. O Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 143/ 12 Official Journal of the European Communities 25 . 5 . 92 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts Positive I I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fi Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl l 100 pieces 0105 11 00 0105 19 10 0105 19 90 14,16 41,33 14,16 73,7 215,1 73,7 - 100 kg - 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 61,55 100,12 94.92 67,66 98.93 77,34 87,93 95,80 96,66 105,95 117,80 143,03 158,92 135,59 148,27 141,33 87,93 95,80 96,66 105,95 143,03 158,92 135.59 148,27 141,33 260.60 105,38 80,24 55,55 145,09 136,29 246,89 55,55 202,98 116,54 320.4 521,1 494.0 352.1 514,9 402.5 457.6 498.6 503,1 551,4 613,1 744,4 827,1 705.7 771,7 735,6 457,6 498.6 503,1 551,4 744.4 827,1 705.7 771,7 735,6 1 356,3 548.5 417.6 289,1 755,1 709,3 1 284,9 289,1 1 056,4 606,5 25 . 5 . 92 Official Journal of the European Communities No L 143 / 13 Positive Negative Denmark Ireland CN code Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ Italy France Greece Table bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 1 1 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 80,24 55,55 154,65 72,49 130,49 246,89 55,55 311.37 260,60 174,81 163,10 155,47 80,24 55,55 222,40 145,09 214,99 136,29 203,91 246,89 55,55 260,60 105.38 80,24 55,55 145.09 136,29 246,89 55,55 202,98 116,54 80,24 55,55 154,65 72,49 130,49 246,89 55,55 311,37 260,60 174,81 163.10 155,47 80,24 55,55 417,6 289,1 804,9 377,3 679,1 1 284,9 289,1 1 620,5 1 356,3 909,8 848.8 809,1 417,6 289,1 1 157,5 755,1 1 118,9 709,3 1 061,2 1 284,9 289,1 1 356,3 548.5 417.6 289,1 755,1 709,3 1 284,9 289,1 1 056,4 606.5 417.6 289,1 804.9 377,3 679,1 1 284,9 289,1 1 620,5 1 356,3 909,8 848,8 809,1 417,6 289,1 No L 143/ 14 Official Journal of the European Communities 25 . 5 . 92 Positive Negative Germany Nether ­ lands Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg 100 pieces  100 kg  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 222,40 145,09 214,99 136,29 203,91 246,89 55,55 123.44 29,52 10,12 89,18 417,38 181,94 194,42 403,11 103.45 193,32 271,58 260,28 271,58 362,09 49,05 362,09 49,05 1 157,5 755,1 1 118,9 709.3 1 061,2 1 284,9 289.1 642.5 153.6 52,6 464.2 2 172,3 946,9 1 011,9 2 098,0 538.4 1 006,1 1 413,4 1 354,6 1 413,4 1 884,5 255.3 1 884,5 255,3 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 25 . 5 . 92 Official Journal of the European Communities No L 143 / 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Il Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 11 0403 90 13 04-1 04-3 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-5 04-6 04-6 04-6 04-6 7058 7059 7074 7079 7222 7089 7089 7744 7098 7099 7114 7224 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7223 7098 7099 7114 7224 a + e 1 998,28 1 998,28 1 023,12 d + f d + f a + c a + c 1 023,12 a+c a + c a + c a + c + f a + c a + c + f a+c a + c a + c a + c+f a + c + f a + c+f a+c a + c a + c a + c + f a + c + f a+c + f 1 998,28 1 023,12 a + c 1 023,12  100 kg  a + e 3 758,3 2 341,4 3 758,3 d + f d + f a + c 2 341,4 a + c a + c a + c a + c a + c+f a + c a + c + f a + c a + c a + c a + c + f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f a + c + f 2 341,4 3 758,3 2 341,4 a + c No L 143/ 16 Official Journal of the European Communities 25. 5 . 92 Positive Negative CN code Table Notes Germany Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece IrelandAdditional code Nether ­ lands Spain F1 PtaDM Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  a + c d + f a+c+f a+c+f a+c a + c a + c a + c+f a + c + f a+c+f a + c a + c a + c a + c a+c a + c a+c + f a + c + f a + c+f a+c + f a + c + f a+c + f 2 764,2 2 833,3 a + c d + f a+c + f a+c+ f a+c a+c a + c a+c + f a + c + f a+c + f a+c a + c a + c a+c a + c a+c a+c + f a + c + f a+c+ f a + c + f a + c + f a+c+ f 1 206,80 1 236,97 1 296,50 1 328,91 1 484,04 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 20 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-R 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7174 7178 7179 7189 7193 7194 7197 7199 7214 7218 7219 7225 7280 7281 7226 7227 7228 2 969,7 3 043,9 3 399,2 3 484,21 521,14 b x coef b x coef b x coef 2 718,02 2 785,97 6 225,7 6 381,4 b x coef b x coef b X coef b x coef b b x coef 2 560,13 2 676,55 4 673,0 5 335,6 25 . 5 . 92 Official Journal of the European Communities No L 143/ 17 Positive Negative Germany ­ Nether- lands Spam Portugal United KingdomCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlF1DM Pta Esc £  100 kg  1 760,09 2 103,32 800,04 1 073,03 2 676,55 2 103,32 1 073,03 2 676,55 3 683,01 958,91 1 401,48 2 032,37 2 410,18 958,91 1 401,48 2 032,37 2 032,37 2 410,18 2 410,18 2 502,62 2 103,32 2 560,13 2 676,55 1 760,09 2 103,32 3 126,69 3 126,69 2 103,32 3 126,69 3 212,7 4 180,7 1 460,3 2 124,1 5 335,6 4 180,7 2 124,1 5 335,6 7 234,8 1 918,7 2 814,2 4 094,9 4 856,1 1 918,7 2 814,2 4 094,9 4 094,9 4 856,1 4 856,1 5 050,6 4 180,7 4 673,0 5 335,6 3 212,7 4 180,7 6 244,8 6 244,8 4 180,7 6 244,8 0406 10 20 0406 10 80 0406 20 10 0406 20 90 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 7254 7255 7256 2 840,11 2 560,13 2 676,55 5 722,4 4 673,0 5 335,6 No L 143/ 18 Official Journal of the European Communities 25 . 5 . 92 Negative United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg 3 212,7 4 180,7 4 673,0 5 335,6 3 212,7 4 180,7 4 673,0 5 335,6 3 212,7 4 180,7 4 673,0 5 335,6 3 212,7 4 180,7 CN code Table Additionalcode , Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 0406 90 23 04-15 7257 1 760,09 04-15 7258 || 2 103,32 0406 90 25 04-15 7254  04-15 7255 || 2 560,13 04-15 7256 2 676,55 l 04-15 7257 I 1 760,09 04-15 7258 Il 2 103,32 0406 90 27 04-15 7254 II  04-15 7255 2 560,13 04-15 7256 2 676,55 04-15 7257 1 760,09 04-15 7258 I 2 103,32 0406 90 29 04-15 7253  04-15 7254  04-15 7255 I 2 560,13 04-15 7256 \ 2 676,55 l 04-15 7257 I 1 760,09 I 04-15 7258 2 103,32 0406 90 31 04-15 7253  04-15 7254 \  04-15 7255 l 2 560,13 04-15 7256 \ 2 676,55 04-15 7257 1 760,09 4 04-15 7258 2 103,32 0406 90 33 04-15 7253 \  04-15 7254 l  04-15 7255 2 560,13 04-15 7256 2 676,55 04-15 7257 \ 1 760,09 04-15 7258 2 103,32 0406 90 35 04-16 7259  04-16 7274 l 2 560,13 04-16 7277 2 676,55 04-16 7278 1 760,09 04-16 7279 2 103,32 0406 90 37 04-16 7259  04-16 7274 2 560,13 04-16 7277 2 676,55 04-16 7278 1 760,09 04-16 7279 2 103,32 0406 90 39 04-15 7254   04-15 7255 2 560,13 04-15 7256 2 676,55 04-15 7257 1 760,09 04-15 7258 2 103,32 4 673,0 5 335,6 3 212,7 4 180,7 4 673,0 5 335,6 3 212,7 4 180,7 4 673,0 5 335,6 3 212,7 4 180,7 4 673,0 5 335,6 3 212,7 4 180,7 4 673,0 5 335,6 3 212,7 4 180,7 25 . 5 . 92 Official Journal of the European Communities No L 143/ 19 Positive Negative Germany Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands Spain F1 PtaDM Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  2 560,13 2 676,55 1 760,09 2 103,32 4 673,0 5 335,6 3 212,7 4 180,7 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 85 0406 90 89 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 3 683,01 2 560,13 2 676,55 1 760,09 2 103,32 2 560,13 2 676,55 1 760,09 2 103,32 2 560,13 2 676,55 1 760,09 2 103,32 2 560,13 2 676,55 1 760,09 2 103,32 2 560,13 2 676,55 1 760,09 2 103,32 2 560,13 2 676,55 1 760,09 2 103,32 7 234,8 4 673,0 5 335,6 3 212,7 4 180,7 4 673,0 5 335,6 3 212,7 4 180,7 4 673,0 5 335,6 3 212,7 4 180,7 4 673,0 5 335,6 3 212,7 4 180,7 4 673,0 5 335,6 3 212,7 4 180,7 4 673,0 5 335,6 3 212,7 4 180,7 2 560,13 2 676,55 1 760,09 2 103,32 4 673,0 5 335,6 3 212,7 4 180,7 No L 143/20 Official Journal of the European Communities 25 . 5 . 92 Negative CN code United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl £  100 kg  0406 90 93 0406 90 99 2309 10 15 Table Additionalcode Notes Positive Germany DM Nether ­ lands FI Spain Pta Portugal Esc 04-8 7226 04-8 7231 \ 800,04 04-8 04-8 7232 7226 1 073,03 04-8 7228 I 2 676,55 04-8 7230 2 103,32 04-8 7232 1 073,03 23-14 7553 197,95 23-14 7554 I 395,89 23-14 7555 593,84 23-14 7556 \ 742,29 23-14 7557 I 831,37 23-14 7558 890,75 23-14 7559 \ 30,93 23-14 7569 I 61,86 23-14 7573 I 92,79 23-14 7574 115,99 23-14 7577 I 129,91 23-14 7578 139,19 23-14 7579 I 328,16 23-14 7580 656,32 23-14 7581 I 984,48 23-14 7582 1 1 230,60 23-14 7583 1 378,27 23-14 7584 \ 1 476,71 23-14 7885 I  23-14 7553 197,95 23-14 7554 395,89 23-14 7555 I 593,84 23-14 7556 742,29 23-14 7557 831,37 23-14 7558 890,75 23-14 7559 30,93 23-14 7569 61,86 23-14 7573 92,79 23-14 7574 115,99 23-14 7577 129,91 23-14 7578 139,19 23-14 7579 328,16 23-14 7580 656,32 23-14 7581 984,48 23-14 7582 1 230,60 23-14 7583 1 378,27 23-14 7584 I 1 476,71 23-14 7885  1 460,3 2 124,1 5 335,6 4 180,7 2 124,1 453.4 906,8 1 360,2 1 700,2 1 904,3 2 040,3 70,8 141,7 212.5 265.7 297.6 318.8 751.7 1 503,3 2 255,0 2 818,7 3 157,0 3 382,5 453.4 906.8 1 360,2 1 700,2 1 904,3 2 040,3 70,8 141,7 212.5 265.7 297.6 318.8 751.7 1 503,3 2 255,0 2 818,7 3 157,0 3 382,5 2309 10 19 25 . 5 . 92 Official Journal of the European Communities No L 143/21 Negative CN code United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir  100 kg 2309 10 39 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 23-14 7553 197,95 23-14 7554 I 395,89 23-14 7555 593,84 23-14 7556 \ 742,29 23-14 7557 831,37 23-14 7558 I 890,75 23-14 7559 30,93 23-14 7569 61,86 23-14 7573 \ 92,79 23-14 7574 I 115,99 23-14 7577 I 129,91 23-14 7578 I 139,19 23-14 7579 \ 328,16 23-14 7580 656,32 23-14 7581 I 984,48 23-14 7582 I 1 230,60 23-14 7583 \ 1 378,27 23-14 7584 l 1 476,71 23-14 7885  23-14 7553 197,95 23-14 7554 \ 395,89 23-14 7555 \ 593,84 23-14 7556 742,29 23-14 7557 831,37 23-14 7558 l 890,75 23-14 7559 30,93 23-14 7569 \ 61,86 23-14 7573 92,79 23-14 7574 115,99 23-14 7577 129,91 23-14 7578 139,19 23-14 7579 328,16 23-14 7580 656,32 23-14 7581 984,48 23-14 7582 1 230,60 23-14 7583 1 378,27 23-14 7584 I 1 476,71 23-14 7885  23-14 7553 197,95 23-14 7554 395,89 23-14 7555 593,84 23-14 7556 742,29 23-14 7557 831,37 23-14 7558 890,75 23-14 7559 30,93 2309 10 59 453.4 906,8 1 360,2 1 700,2 1 904,3 2 040,3 70,8 141,7 212.5 265.7 297.6 318.8 751.7 1 503,3 2 255,0 2 818,7 3 157,0 3 382,5 453.4 906.8 1 360,2 1 700,2 1 904,3 2 040,3 70,8 141,7 212.5 265.7 297.6 318.8 751.7 1 503,3 2 255,0 2 818,7 3 157,0 3 382,5 453,4 906.8 1 360,2 1 700,2 1 904,3 2 040,3 70,8 2309 10 70 No L 143 /22 Official Journal of the European Communities 25 . 5 . 92 Positive Negative Denmark Italy Francc Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spam Portugal United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lt FF Dr £ In 100 kg  2309 10 70 61,86 92,79 115,99 129,91 139,19 328,16 656,32 984,48 1 230,60 1 378,27 1 476,71 141,7 212.5 265.7 297.6 318.8 751.7 1 503,3 2 255,0 2 818,7 3 157,0 3 382,5 2309 90 35 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14  7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 197,95 453,4 395,89 906,8 593,84 1 360,2 742,29 1 700,2 831,37 1 904,3 890,75 2 040,3 30,93 70,8 61,86 141,7 92,79 212,5 115,99 265,7 129,91 297,6 139,19 318,8 328,16 751,7 656,32 1 503,3 984,48 2 255,0 1 230,60 2 818,7 1 378,27 3 157,0 1 476,71 3 382,5 197,95 453,4 395,89 906,8 593,84 1 360,2 742,29 1 700,2 831,37 1 904,3 890,75 2 040,3 30,93 70,8 61,86 141,7 92,79 212,5 115,99 265,7 129,91 297,6 139,19 318,8 328,16 751,7 656,32 1 503,3 2309 90 39 No L 143/2325 . 5 . 92 Official Journal of the European Communities Posiuve Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fl Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl 100 kg  2309 90 39 2309 90 49 984,48 1 230,60 1 378,27 1 476,71 197,95 395,89 593,84 742,29 831,37 890,75 30,93 61,86 92,79 115,99 129,91 139,19 328,16 656,32 984,48 1 230,60 1 378,27 1 476,71 2 255,0 2 818,7 3 157,0 3 382,5 453.4 906,8 1 360,2 1 700,2 1 904,3 2 040,3 70,8 141,7 212.5 265.7 297.6 318.8 751.7 1 503,3 2 255,0 2 818,7 3 157,0 3 382,5 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 2309 90 59 197,95 453,4 395,89 906,8 593,84 1 360,2 742,29 1 700,2 831,37 1 904,3 890,75 2 040,3 30,93 70,8 61,86 141,7 92,79 212,5 115,99 265,7 129,91 297,6 139,19 318,8 328,16 751,7 656,32 1 503,3 984,48 2 255,0 1 230,60 2 818,7 1 378,27 3 157,0 1 476,71 3 382,5 197,95 453,4 395,89 906,8 2309 90 70 NoLI 43/24 Official Journal of the European Communities 25.5.92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Italy France Greece Ireland Lit FF Dr £ IrlBfrs/Lfrs DkrDM F1 Pta Esc £ 100 kg  2309 90 70 593,84 1 360,2 742,29 1 700,2 831,37 1 904,3 890,75 2 040,3 30,93 70,8 61,86 141,7 92,79 212,5 115,99 265,7 129,91 297,6 139,19 318,8 328,16 751,7 656,32 1 503,3 984,48 2 255,0 1 230,60 2 818,7 1 378,27 3 157,0 1 476,71 3 382,5 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885  % milk fat/100 kg product  a b 30,329 33,271 69,5 76,2 % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product C 32,117,601 °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product d 37,619,983  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  e 1,600 2,9 % sucrose/ 100 kg product f 5,594 12,7 Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic drv matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 25 . 5 . 92 Official Journal of the European Communities No L 143 /25 PART 6 SECTOR WINE Monetary compensatory amounts Negative United Kingdom IrelandBelgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF Dr £ £ Irl CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 2204 21 25 22-5 7431 o 165,53 I 22-5 7432 o 165,53 22-5 7434 o 7,13 22-5 7587 o 165,53 * 22-5 7588 C) 7,13 2204 21 29 22-6 7438 o 115,97 22-6 7439 (0 115,97 22-6 7441 C) 7,13 22-6 7589 0 115,97 22-6 7590 C) 7,13 2204 21 35 22-8 7449 o 165,53 22-8 7451 C) 7,13 22-8 7591 (0 165,53 22-$ 7592 o 7,13 2204 21 39 22-9 7455 0 115,97 22-9 7457 o 7,13 22-9 7593 o 115,97 22-9 7594 C) 7,13 2204 29 10 22-3 7426 o 7,13 2204 29 25 22-11 7478 (2) 165,53 22-11 7479 o 165,53 22-11 7480 o 165,53 22-11 7481 o 165,53 22-11 7483 0) 7,13 22-11 7595 O 165,53 22-11 7596 (') 7,13 2204 29 29 22-12 7487 C) 115,97 22-12 7488 O 115,97 22-12 7490 (') 7,13 22-12 7597 O 115,97 22-12 7598 C) 7,13 2204 29 35 22-14 7498 C) 165,53 22-14 7499 C) 165,53 22-14 7518 o 7,13 22-14 7599 o 165,53 861,5 861,5 37,1 861.5 37,1 603.6 603,6 37,1 603,6 37,1 861,5 37,1 861.5 37,1 603.6 37,1 603,6 37,1 37,1 861,5 861,5 861,5 861,5 37,1 861.5 37,1 603.6 603,6 37,1 603,6 37,1 861,5 861,5 37,1 861,5 No L 143/26 Official Journal of the European Communities 25 . 5 . 92 I \ I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2204 29 35 22-14 7614 C) 7,13 37,1 l 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 o o o (l) 115,97 7,13 115,97 7,13 603,6 37,1 603,6 37,1 (') Per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). o hi . 25 . 5 . 92 Official Journal of the European Communities No L 143/27 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom France Greece IrelandBelgium/ Luxem ­ bourg Denmark Italy Bfrs/Lfrs Dkr LitDM F1 Pta Esc £ FF Dr £ Irl 100 kg  o o C) o o 100 kg of dry matter % sucrose content and 100 kg net 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-8 17-8 17-8 17-10 17-10 17-10 17-8 17-11 17-11 17-11 17-12 17-10 17-10 17-10 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7341 7341 7341 7345 7346 7347 7341 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 451,84 451,84 451,84 451,84 451,84 451,84 451,84 451,84 559,42 559,42 559,42 556,01 556,01 556,01 5,594 5,594 5,594 556,01 5,594 5,594 5,594 5,594 5,594 5,594 5,594 556,01 5,594 5,594 5,594 1 060,9 1 060,9 1 060,9 1 060,9 1 060,9 1 060,9 1 060,9 1 060,9 1 273,6 1 273,6 1 273,6 1 273,6 1 273,6 1 273,6 12,736 12,736 12,736 1 273,6 12,736 12,736 12,736 12,736 12,736 12,736 12,736 1 273,6 12,736 12,736 12,736 O O O 100 kg of dry matter °/o sucrose content and 100 kg net 3 3 3 3 3 3 '3  100 kg of dry matter   °/o sucrose content and 100 kg net  o 0 C) No L 143/28 Official Journal of the European Communities 25 . 5 . 92 ( ») Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6. 1968, p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4. 3 . 1970, p. 1 ) in the case of exports. 25 . 5 . 92 Official Journal of the European Communities No L 143/29 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland Table Additionalcode Notes Belgium/ Luxem ­ bourg £ IrlDM F1 Put Esc £ Bfrs/Lfrs Dkr Lit FF Dr 100 kg 1 798,45 1 881,93 2 460,36 3 382,5 3 764,2 5 326,0 844,9 3 382,5 3 764,2 5 326,0 1 798,45 1 881,93 2 460,36 844,9 861,5 861,5 761,4 761,4 853,9 853,9 040J 10 M 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 7632 * 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 7832 628,13 1 325,9 No L 143/30 Official Journal of the European Communities 25 . 5 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl  100 kg  7632 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 1911 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 7633 7634 992,2 6585 7585 6586 7586 908,8 1 095,0 1 263,4 1 546,7759,37 7001 7002 7003 7004 25 . 5 . 92 Official Journal of the European Communities No L 143/31 Positive Negative CN code Table Additionalcode Notes Germany Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece IrelandNether ­ lands Spain F1 PtaDM Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  2106 90 99 21-1 21-1 21-1 21-1 7635 7636 7637 7642 1 066,0 1 031,6 788,7 1 467,2644,45 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 1 031,6 788,7 1 467,2644,45 1 066,0 886,7 1 207,6 818,4 1 047,7 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 992,2 720,01 989,3 1 218,6 1 539,5 890,2 1 130,9 1 360,2 1 681,1 776,1 1 051,2 1 291,9 1 521,2 949,9 648,63 789,60 627,03 727,72 No L 143/32 Official Journal of the European Communities 25 . 5. 92 Negative United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 7036  7037 712,44  7040 755,35  7041 876,18  7042 981,92  7043 1 082,61  7044 1 223,58  7045 l 824,94  7046 l 945,77  \ 7047 \ 1 051,51  l 7048 \ 1 152,20  7049 \ 1 293,17  7050 l | 904,03  \ 7051 l 1 024,86  \ 7052 \ 1 130,60  7053 \ 1 231,29  \ 7055 l 989,44  7056 l 1 110,27  I 7057 1 216,01  I 7060 1 348,84  7061 I 1 469,67  I 7062 l 1 575,41  I 7063 \ I 1 676,10  I 7064 1 817,07  \ 7065 I 1 418,43  7066 I 1 539,26  \ 7067 1 645,00  I 7068 I I 1 745,69  7069 I 1 886,66  7070 I \ 1 497,52  I 7071 I I 1 618,35  7072 1 724,09  I 7073 l 1 824,78  \ 7075 l 1 582,93  I 7076 \ 1 703,76  7077 1 809,50  7080 I 2 625,74  I 7081 2 746,57  I 7082 2 852,31  I 7083 2 953,00  I 7084 l 3 093,97  I 7085 l 2 695,33  \ 7086 \ 2 816,16  \ 7087 2 921,90  7088 3 022,59 1 225,0 1 465,7 1 420,6 1 695,7 1 936,4 2 165,7 2 486,6 1 562,2 1 837,3 2 078,0 2 307,3 2 628,2 1 723,2 1 998,3 2 239,0 2 468,3 1 897,0 2 172,1 2 412,8 2 536,9 2 812,0 3 052,7 3 282,0 3 602,9 2 678,5 2 953,6 3 194,3 3 423,6 3 744,5 2 839,5 3 114,6 3 355,3 3 584,6 3 013,3 3 288,4 3 529,1 4 938,4 5 213,5 5 454,2 5 683,5 6 004,4 5 080,0 5 355,1 5 595,8 5 825,1 25 . 5 . 92 Official Journal of the European Communities No L 143/33 Posiuve Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Italy DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  2 774,42 2 895,25 3 000,99 2 859,83 2 980,66 5 241,0 5 516,1 5 756,8 5 414,8 5 689,9 917,4 1 238,3 829,7 1 059,0 1 379,9 7090 7091 7092 7095 7096 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 O O (') (') O C) o C) C) C) o o o o o C) o o O o o o o O o o o (l) (') o 0) (') o o (') o (') (') 654,26 795,23 723,85 864,82 990.7 1 220,0 923.8 1 164,5 920.9 1 161,6 1 390,9 1 711,8 787,4 1 062,5 1 303,2 1 532,5 1 853,4 948,4 1 223,5 1 464,2 1 693,5 1 122,2 1 397,3 1 638,0 1 592,9 1 868,0 2 108,7 2 338,0 2 658,9 1 734,5 702,25 802,94 681,92 787,66 830,57 951,40 1 057,14 1 157,83 1 298,80 900,16 No L 143/34 Official Journal of the European Communities 25 . 5 . 92 Negative United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 7146 0) 1 020,99  7147 o 1 126,73  7148 o 1 227,42  7149 o 1 368,39  7150 o 979,25  7151 o 1 100,08  \ 7152 o 1 205,82  \ 7153 C) 1 306,51  l 7155 o 1 064,66  \ 7156 o 1 185,49  \ 7157 o 1 291,23  7160 C) 1 424,06  I 7161 o 1 544,89  I 7162 o 1 650,63  I 7163 o 1 751,32  \ 7164 o 1 892,29  7165 o 1 493,65  I 7166 o 1 614,48  7167 o 1 720,22  \ 7168 o 1 820,91  I 7169 o 1 961,88  7170 C) 1 572,74  7171 o 1 693,57  7172 o 1 799,31  I 7173 o 1 900,00  I 7175 1 658,15  7176 C) 1 778,98  7177 o 1 884,72  I 7180 o 2 700,96  I 7181 C) 2 821,79  7182 C) 2 927,53  I 7183 o 3 028,22  I 7185 C) 2 770,55  I 7186 o 2 891,38  I 7187 o 2 997,12  I 7188 C) 3 097,81  I 7190 C) 2 849,64  I 7191 C) 2 970,47  I 7192 C) 3 076,21  I 7195 C) 2 935,05  I 7196 o 3 055,88  I 7200 C)   I 7201 o 713,03  7202 (*) 818,77 ¢  7203 C) 919,46 2 009,6 2 250,3 2 479,6 2 800,5 1 895,5 2 170,6 2 411,3 2 640,6 2 069,3 2 344,4 2 585,1 2 709,2 2 984,3 3 225,0 3 454,3 3 775,2 2 850,8 3 125,9 3 366,6 3 595,9 3 916,8 3 011,8 3 286,9 3 527,6 3 756,9 3 185,6 3 460,7 3 701,4 5 110,7 5 385,8 5 626,5 5 855,8 5 252,3 5 527,4 5 768,1 5 997,4 5 413,3 5 688,4 5 929,1 5 587,1 5 862,2 1 158,7 1 433,8 1 674,5 1 903,8 25 . 5 . 92 Official Journal of the European Communities No L 143/35 Posmve Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Ltrs Dkr Lit FF Dr £ Irl 100 kg 7204 7205 7206 7207 7208 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 . 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 1 060,43 2 224,7 661,79 1 300,3 782,62 1 575,4 888,36 1 816,1 989,05 2 045,4 1 130,02 2 366,3 740,88 1 461,3 861,71 1 736,4 967,45 1 977,1 1 068,14 2 206,4 826,29 1 635,1 947,12 1 910,2 1 052,86 2 150,9 911,69 1 808,9 1 032,52 2 084,0 1 427,34 2 746,2 1 548,17 3 021,3 1 653,91 3 262,0 1 754,60 3 491,3 1 895,57 3 812,2 1 496,93 2 887,8 1 617,76 3 162,9 1 723,50 3 403,6 1 824,19 3 632,9 1 965,16 3 953,8 1 576,02 3 048,8 1 696,85 3 323,9 1 802,59 3 564,6 1 903,28 3 793,9 1 661,43 3 222,6 1 782,26 3 497,7 782,07 1 542,7 902,90 1 817,8 1 008,64 2 058,5 1 109,33 2 287,8 1 250,30 2 608,7 851,66 1 684,3 972,49 1 959,4 1 078,23 2 200,1 1 178,92 2 429,4 1 319,89 2 750,3 930,75 1 845,3 1 051,58 2 120,4 1 157,32 2 361,1 1 258,01 2 590,4 No L 143/36 Official Journal of the European Communities 25 . 5 . 92 Negative Denmark France Greece IrelandUnited Kingdom Belgium/ Luxem ­ bourg Italy £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 7315 m 1 016,16  7316 o 1 136,99  7317 C) 1 242,73  7320 o 1 101,56  7321 o 1 222,39  7360 o 1 527,64  7361 o 1 648,47  7362 o 1 754,21  7363 o 1 854,90  7364 o 1 995,87  7365 o 1 597,23  7366 o 1 718,06  7367 o 1 823,80  \ 7368 o 1 924,49  I 7369 o 2 065,46  . 7370 o 1 676,32  I 7371 o 1 797,15  7372 C) 1 902,89  I 7373 C) 2 003,58  \ 7375 o 1 761,73  I 7376 C) 1 882,56  7378 C) 1 847,13  I 7400 (') 971,09  7401 (') 1 091,92  I 7402 (') 1 197,66  7403 C) I 1 298,35  7404 C) 1 439,32  || 7405 o 1 040,68  || 7406 0) 1 161,51  7407 o 1 267,25  Il 7408 C) 1 367,94  || 7409 o 1 508,91  || 7410 C) 1 119,77  || 7411 o l 1 240,60  || 7412 o 1 346,34  I 7413 o 1 447,03  || 7415 1 205,18  || 7416 o 1 326,01  || 7417 o 1 431,75  7420 ( l) 1 290,58  || 7421 o l 1 411,41  7460 C) 1 609,95  \\ 7461 C) 1 730,78  || 7462 C) 1 836,52  7463 o 1 937,21 2 019,1 2 294,2 2 534,9 2 192,9 2 468,0 2 975,9 3 251,0 3 491,7 3 721,0 4 041,9 3 117,5 3 392,6 3 633,3 3 862,6 4 183,5 3 278,5 3 553,6 3 794,3 4 023,6 3 452,3 3 727,4 3 626,1 1 923,0 2 198,1 2 438,8 2 668,1 2 989,0 2 064,6 2 339,7 2 580,4 2 809,7 3 130,6 2 225,6 2 500,7 2 741,4 2 970,7 2 399,4 2 674,5 2 915,2 2 573,2 2 848,3 3 171,8 3 446,9 3 687,6 3 916,9 25.5.92 Official Journal of the European Communities No L 143/37 Negative United Kingdom IrelandBelgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Ut FF Dr £ £ Irl 100 kg CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 7464 O 2 078,18  7465 C) 1 679,54  \ 7466 C) 1 800,37  7467 C) 1 906,11  7468 o 2 006,80  7470 C) 1 758,63  ' ¢ \ 7471 C) 1 879,46  I 7472 C) 1 985,20  7475 C) 1 844,04  7476 o 1 964,87  7500 C) 1 104,03  7501 o 1 224,86  7502 1 330,60  7503 o 1 431,29  7504 o 1 572,26  7505 0) 1 173,62  7506 (') 1 294,45  \ 7507 o 1 400,19  \ 7508 o 1 500,88  7509 o 1 641,85  \ 7510 o 1 252,71  \ 7511 o 1 373,54  7512 o 1 479,28  7513 o 1 579,97  7515 0) 1 338,12  \ 7516 C) 1 458,95  7517 C) 1 564,69  l 7520 o 1 423,52  7521 C) 1 544,35  7560 o 1 670,46  7561 (l) 1 863,23  7562 C) 1 897,03  7563 o 1 997,72  7564 C) 2 138,69  7565 O 1 740,05  7566 C) 1 860,88  7567 O 1 966,62  l 7568 C) 2 067,31  7570 C) 1 819,14  7571 C) 1 939,97  7572 /1\ 2 045,71  7575 C) 1 904,55  7576 C) 2 025,38  7600 C) 1 626,37  \ 7601 C) 1 747,20 4 237,8 3 313,4 3 588,5 3 829,2 4 058,5 3 474,4 3 749,5 3 990,2 3 648,2 3 923,3 2 222,8 2 497,9 2 738,6 2 967,9 3 288,8 2 364,4 2 639,5 2 880,2 3 109,5 3 430,4 2 525,4 2 800,5 3 041,2 3 270,5 2 699,2 2 974,3 3 215,0 2 873,0 3 148,1 3 347,3 3 757,7 3 863,1 4 092,4 4 413,3 3 488,9 3 764,0 4 004,7 4 234,0 3 649,9 3 925,0 4 165,7 3 823,7 4 098,8 3 356,7 3 631,8 Official Journal of the European Communities 25 . 5 . 92No L 143/38 Negative United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 7602 C) 1 852,94  7603 o 1 953,63  7604 C) 2 094,60  7605 0 1 695,96  7606 0 1 816,79  \ 7607 o 1 922,53  \ 7608 C) 2 023,22  7609 o 2 164,19  7610 o 1 775,05  7611 C) 1 895,88  I 7612 o l 2 001,62  I 7613 C) 2 102,31  I 7615 o 1 860,46  I 7616 o 1 981,29  7620 o 1 945,86  I 7700 o 1 811,73  7701 o 1 932,56  I 7702 o 2 038,30  I 7703 o 2 138,99  7705 o 1 881,32  7706 C) 2 002,15  I 7707 o 2 107,89  I 7708 C) 2 208,58  I 7710 o 1 960,41  I 77 11 C) 2 081,24  \ 7712 C) 2 186,98  \ 7715 o 2 045,82  I 7716 C) 2 166,65  7720 C) 1 579,64  7721 o 1 700,47  7722 o 1 806,21  7723 C) 1 906,90  \ 7725 o \ 1 649,23  \ 7726 (') 1 770,06  I 7727 o 1 875,80  I 7728 o 1 976,49  \ 7730 (') 1 728,32  \ 7731 (') 1 849,15  7732 o 1 954,89  \ 7735 e&gt; 1 813,73  7736 C) 1 934,56  I 7740 C) 2 030,97  I 7741 C) 2 151,80  I 7742 o 2 257,54  7745 o 2 100,56 3 872,5 4 101,8 4 422,7 3 498,3 3 773,4 4 014,1 4 243,4 4 564,3 3 659,3 3 934,4 4 175,1 4 404,4 3 833,1 4 108,2 4 006,9 3 869,8 4 144,9 4 385,6 4 614,9 4 011,4 4 286,5 4 527,2 4 756,5 4 172,4 4 447,5 4 688,2 4 346,2 4 621,3 3 618,3 3 893,4 4 134,1 4 363,4 3 759,9 4 035,0 4 275,7 4 505,0 3 920,9 4 196,0 4 436,7 4 094,7 4 369,8 4 652,0 4 927,1 5 167,8 4 793,6 No L 143/3925 . 5 . 92 Official Journal of the European Communities Negative Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg I Positive CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom DM Fi Pta Esc £ 7746 O 2 221,39  \ 7747 C) 2 327,13  7750 o 2 179,65  \ 7751 (') I 2 300,48  7758   7759   7760 C) 2 482,30  7761 o 2 603,13  7762 C) 2 708,87  \ 7765 C) 2 551,89  7766 7768 o 2 672,72  I 7769 692,10  I 7770 0) 2 630,98  I 7771 C) I 2 751,81  7778 1 074,84  7779 1 195,67  7780 o 2 933,63   7781 o l 3 054,46  7785 O 3 003,22  7786 C) 3 124,05  7788 1 668,33  7789 1 789,16  7798 C)   7799 C)   7800 \ 3 740,78  7801 3 861,61  7802 3 967,35  7805 3 810,37  7806 7807 3 931,20 4 036,94  7808 7809 (') C) 646,49 767,32  7810 3 889,46  7811 4 010,29  7818 0) 1 150,06  7819 0 1 270,89  7820 0) 3 816,00  7821 (') 3 936,83  7822 o 4 042,57  7825 0) 3 885,59  7826 (') 4 006,42  7827 o 4 112,16  7828 o 1 743,55  7829 C) 1 864,38 5 068,7 5 309,4 4 954,6 5 229,7 925,3 5 685,8 5 960,9 6 201,6 5 827,4 6 102,5 1 123,7 1 398,8 5 988,4 6 263,5 2 070,8 2 345,9 6 719,6 6 994,7 6 861,2 7 136,3 3 187,1 3 462,2 822,5 1 097,6 7 035,5 7 310,6 7 551,3 7 177,1 7 452,2 7 692,9 1 296,0 1 571,1 7 338,1 7 613,2 2 243,1 2 518,2 7 207,8 7 482,9 7 723,6 7 349,4 7 624,5 7 865,2 3 359,4 3 634,5 No L 143/40 Official Journal of the European Communities 25 . 5 . 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl  100 kg 3 964,68 4 085,51 1 746,83 7 510,4 7 785,5 3 396,4 688,26 626,38 7830 7831 7838 7840 7841 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 i i  » i i i i i i i i t i i 'i i i i i i i i i i i i i i i i i i i i i i i i i i i i t 860,4 1 089,7 1 410,6 761,3 1 002,0 1 231,3 1 552,2 922.3 1 163,0 1 392,3 821,0 1 096,1 1 336,8 994.8 1 269,9 849.4 1 090,1 1 319,4 1 640,3 991.0 1 231,7 1 461,0 1 781,9 876.9 1 152,0 1 392,7 1 622,0 1 050,7 1 325,8 1 566,5 1 224,5 1 499,6 804.1 1 079,2 1 319,9 1 549,2 718,97 647,59 788,56 726,68 711,40 691,06 678,29 Official Journal of the European Communities No L 143/4125 . 5 . 92 Negative United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pu Portugal Esc 7904 C) I 819,26  7905 C) l   \ 7906 o l   7907 o l 647,19  I 7908 o l 747,88  7909 o l 888,85  7910 0 l   7911 o l   7912 C) l 726,28  7913 o l 826,97  7915 C) l   Il 7916 C) l 705,95  7917 C) l 811,69  I 7918 C) l 670,52  7919 (') l 791,35  7940 C) l   7941 C) l   7942 C) l 728,04  7943 C) l 828,73  7944 C) ¢ 969,70  7945 (') l   \ 7946 o l 691,89  \ 7947 o l 797,63  \ 7948 o l 898,32  /  I 7949 (') l 1 039,29  7950 C) l 650,15  \ 7951 C) 770,98  \ 7952 o l 876,72  I 7953 o l 977,41  7955 o l 735,56  7956 C) l 856,39  I 7957 o l 962,13  7958 (') l 820,96  7959 o I 941,79  7960 o I 727,14  7961 o I 847,97  7962 C) 953,71  7963 C) 1 054,40  7964 C) 1 195,37  7965 C) 796,73  7966 C) 917,56  7967 C) 1 023,30  7968 C) 1 123,99  7969 C) l 1 264,96  7970 C) 875,82 1 870,1 945,7 1 220,8 1 461,5 1 690,8 2 011,7 1 106,7 1 381,8 1 622,5 1 851,8 1 280,5 1 555,6 1 796,3 1 454,3 1 729,4 1 148,7 1 423,8 1 664,5 1 893,8 2 214,7 1 290,3 1 565,4 1 806,1 2 035,4 2 356,3 1 451,3 1 726,4 1 967,1 2 196,4 1 625,1 1 900,2 2 140,9 1 798,9 2 074,0 1 665,5 1 940,6 2 181,3 2 410,6 2 731,5 1 807,1 2 082,2 2 322,9 2 552,2 2 873,1 1 968,1 No L 143/42 Official Journal of the European Communities 25 . 5 . 92 Positive Negative Portugal CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Ut FF Dr £ IrlDM F1 Pta Esc £ 100 kg  7971 7972 7973 7975 7976 7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996 O O o O o o C) O (') C) C) n o o o o n o o o&gt; o o 996,65 1 102,39 1 203,08 961,23 1 082,06 1 187,80 1 046,63 1 167,46 1 128,32 1 249,15 1 354,89 1 455,58 1 596,55 1 197,91 1 318,74 1 424,48 1 525,17 1 277,00 1 397,83 1 503,57 1 362,41 1 483,24 2 243,2 2 483,9 2 713,2 2 141,9 2 417,0 2 657,7 2 315,7 2 590,8 2 584,5 2 859,6 3 100,3 3 329,6 3 650,5 2 726,1 3 001,2 3 241,9 3 471,2 2 887,1 3 162,2 3 402,9 3 060,9 3 336,0 Amounts to be deducted _ 51xx 38,53 88,2  52xx 81,44 186,5  53xx 130,30 298,4  54xx I 180,10 412,5  55xx I 256,83 588,2  56xx 372,41 852,9  570x 577,88 1 323,5  571x 577,88 1 323,5  572x 809,03 1 852,9  573x l 809,03 1 852,9  574x 1 040,18 2 382,3  5750 1 040,18 2 382,3  5751 1 040,18 2 382,3  5760 1 271,33 2 911,7  5761 1 271,33 2 911,7  5762 1 271,33 2 911,7  5765 1 271,33 2 911,7  5766 1 271,33 2911,7  5770 1 271,33 2 911,7  5771 1 271,33 2 911,7 25 . 5 . 92 Official Journal of the European Communities No L 143/43 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spam Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM FI Pta Esc £ Bfrs/Lfrs Dkr Ut FF Dr £ In 100 kg 5780 5781 5785 5786 579x 5808 5809 5818 5819 582x 5830 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x 1 502,48 1 502,48 1 502,48 1 502,48 38,53 38,53 38,53 38,53 38,53 38,53 38,53 38,53 81,44 81,44 81,44 130,30 130,30 180,10 180,10 256,83 256,83 372,41 372,41 577,88 577,88 3 441,1 3 441,1 3 441,1 3 441,1 88,2 88,2 88,2 88,2 88,2 88,2 88,2 88,2 186,5 186,5 186,5 298,4 298.4 412.5 412,5 588,2 588,2 852,9 852,9 1 323,5 1 323,5 Amounts to be deducted ... 61xx 33,44 76,6  \ 62xx \ 70,69 161,9  63xx 113,11 259,0  64xx 156,34 358,1  65xx \ 222,95 510,6  66xx \ 323,28 740,4  670x 501,64 1 148,9  671x 501,64 1 148,9  672x 702,29 1 608,5  673x I 702,29 1 608,5  674x 902,95 2 068,0  \ 6750 902,95 2 068,0  6751 902,95 2 068,0  6760 1 103,60 2 527,6  6761 1 103,60 2 527,6  6762 1 103,60 2 527,6 -l 6765 1 103,60 2 527,6 No L 143/44 Official Journal of the European Communities 25 . 5 . 92 CN code Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  Table Additionalcode Notes 6766 6770 6771 II 6780 II 6781 6785 6786 679x 6808 li 6809 6818 Il 6819 II 682x 6830 6831 II 6838 II 684x li 685x || 686x II 687x II 690x 691x II 694x II 695x II 696x 697x II 698x II 699x 1 103,60 1 103,60 1 103,60 1 304,26 1 304,26 1 304,26 1 304,26 33,44 33,44 33,44 33,44 33,44 33,44 33,44 33,44 70,69 70,69 70,69 113,11 113,11 156,34 156,34 222,95 222,95 323,28 323,28 501,64 501,64 2 527,6 2 527,6 2 527,6 2 987,1 2 987,1 2 987,1 2 987,1 76,6 76,6 76,6 76,6 76,6 76,6 76,6 76,6 161,9 161,9 161,9 259,0 259.0 358.1 358,1 510,6 510,6 740,4 740,4 1 148,9 1 148,9 25. 5 . 92 Official Journal of the European Communities No L 143/45 0) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153, 17 . 6. 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods , the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfr » Dkr Lit FF Dr £ Irl 1509 10 10 1509 10 90 1509 90 00 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738  100 kg  486,8 486.8 352.2 544.3 409,7 409,7 535,5 400.9 400,9 205,9 205,9 71,4 251,2 116,7 116,7 1510 00 10 1510 00 90 No L 143/46 Official Journal of the European Communities 25 . 5 . 92 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal -l -l -l -l -l 1,091 0,972 0,952  Milk and milk products -l --I -l -I 1,091  0,972 0,952  Pigmeat     1,018     Sugar -I \ -l -l 1,091  0,976 0,952  Cereals -l --I -l --I -l -I 1,091  0,976 0,952  Eggs and poultry and albumins        1,056   0,987  Wine    1,056  0,987 Processed products (Regulation (EEC) No 3033/80): l  to be applied to charges -l -l --I -I -l -I -l 1,091  0,972 0,952  to be applied to refunds : \ \  cereals      1,091 0,976 0,952  milk        1,091  0,972 0,952  sugar -l -I \ -l -l -I 1,091  0,976 0,952  Jams and marmalades \ I (Regulation (EEC) No 426/86) \ -l -I -l -l -I -l \  Olive oil sector       1,010   ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , monetary compensatory amounts fixed in advance from 25 May 1992 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from The beginning of the 1992/93 marketing year for the sectors concerned Greece Beef and veal Milk and milk products Eggs and poultrymeat 0,741885 0,741885 0,672156